Citation Nr: 0535235	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-08 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an effective date earlier than March 16, 2000 
for the assignment of a 70 percent rating for the service-
connected schizophrenia.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from January 1975 to March 
1985.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from February and June 2001 rating decisions 
of the RO.  

The February 2001 decision increased the rating for the 
service-connected schizophrenia from 50 to 70 percent 
effective on March 16, 2000.  The June 2001 rating decision 
denied an earlier effective date for this higher rating.  
This appeal for an earlier effective date ensued.  

This case was previously before the Board in August 2004, at 
which time the Board remanded the claim to the RO for further 
development and consideration.  

In addition, in a March 2003 statement, the veteran appears 
to have raised a claim for an earlier effective date for the 
grant of a total compensation rating based on individual 
unemployability (TDIU).  

This additional claim, however, is not currently before the 
Board, and was referred to the RO for appropriate development 
and consideration at the time of the Board's August 2004 
remand.  See 38 C.F.R. § 20.200 (2005).  Still, the RO has 
not yet taken action on this matter.  

Note also that, when filing of his Substantive Appeal (VA 
Form 9) in June 2002, the veteran requested a hearing at the 
RO before a Veterans Law Judge (VLJ) of the Board.  But the 
veteran failed to report for his hearing, as scheduled.  

There are no other hearing requests of record, and he has not 
justified his absence or requested to reschedule his hearing, 
so the Board deems his request for a hearing withdrawn.  See, 
e.g., 38 C.F.R. § 20.704(d) (2005).  



FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.  

2.  On March 16, 2000, the RO received a claim for a higher 
rating for the veteran's service-connected schizophrenia; his 
claim was granted in a February 2001 rating decision.  

3.  Beginning April 28, 1999, the service-connected 
schizophrenia is shown to have been productive of increased 
social and occupational impairment due to homicidal ideation, 
auditory hallucinations, anxiety, depression and sleep 
impairment.  



CONCLUSION OF LAW

An earlier effective date of April 28, 1999 for the 
assignment of a 70 percent rating for the service-connected 
schizophrenia is for application.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.159, 3.400 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2004). Id. at 
121.  But according to VA's General Counsel (GC), the 
Pelegrini II holding does not require that VCAA notification 
contain any specific "magic words." See VAOPGCPREC 7-2004 
(July 16, 2004); see also VAOPGCPREC 1-2004 (February 24, 
2004).  

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  

In the case at hand, the veteran was sent a VCAA letter in 
August 2004, explaining the type of evidence required to 
substantiate his claim for an earlier effective date for the 
grant of an increased disability evaluation.  

The letter also indicated what evidence he was responsible 
for obtaining and what VA had done and would do in helping 
him obtain supporting evidence.  There was no specific 
mention, per se, of the "fourth element" discussed in 
Pelegrini II, but the letter nonetheless explained that he 
should identify and/or submit any supporting evidence.  

However, in Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), the Court held that requesting additional evidence 
supportive of the claim rather than evidence that pertains to 
the claim does not have the natural effect of producing 
prejudice.  The burden is on the claimant in such a situation 
to show that prejudice actually exists.  

Furthermore, as also held in Mayfield, an error, whether 
procedural or substantive, is only prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  

The VCAA notice, in August 2004, was after the RO's 
adjudication of the veteran's claim for an increased 
disability evaluation and his subsequent claim for an earlier 
effective date for the grant of an increased disability 
rating in June 2001.  

So this did not comply with the requirement that VCAA notice 
precede the initial RO adjudication.  But in Pelegrini II, 
the Court clarified that in cases, as here, where the VCAA 
notice was not issued until after the initial adjudication 
in question, VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew.  

Rather, VA need only ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  Here, the August 2004 VCAA notice provided the 
veteran with ample opportunity to respond before the RO 
issued the June 2005 Supplemental Statement of the Case 
(SSOC) and before his appeal was recertified to the Board.  

The veteran has not otherwise indicated he has any additional 
relevant evidence to submit or which needs to be obtained.  
So under these circumstances, the Board finds that he was 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini, 
18 Vet. App. at 122-24).  

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2005).  Except as otherwise provided, the effective 
date of an evaluation and an award of compensation based on 
an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400.  

Nonetheless, under VA laws and regulations, it is possible to 
have an increased rating one year prior to the date of the 
claim.  

In cases involving a claim for higher compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred if the claim is received within one year from that 
date; otherwise, the effective date is the date the claim is 
received.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2005).  See also Harper v. Brown, 10 
Vet. App. 125 (1997).  

So in determining the appropriate effective date, there are 
two important considerations.  First, it must be decided when 
the claim was received.  Second, it must be decided when an 
increase in disability occurred.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant, which 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  

In particular, VA is required to identify and act on informal 
claims for benefits.  See 38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  

An informal claim can be from a claimant, his or her duly 
appointed representative, a Member of Congress, or a person 
acting as next friend of the claimant, so long as it 
identifies the benefit sought.  See 38 C.F.R. § 3.155(a).  

The veteran was granted service connection for schizophrenia 
in a March 1987 rating decision.  A temporary total 
disability evaluation was assigned from January 1986, and a 
50 percent disability evaluation was assigned, effective on 
April 1986.  The veteran's 50 percent disability evaluation 
was confirmed and continued in April 1989 and June 1990 
rating decisions.  

On March 16, 2000, the RO received the veteran's current 
claim for an increased disability evaluation.  A January 1999 
VA treatment record was submitted, and the veteran was 
afforded a VA examination in April 2000.  

The VA examination report showed that the veteran complained 
of hearing voices, feeling disoriented, panic attacks, 
homicidal thoughts, crying spells and "feeling like someone 
[was] reading his mind."  

He also complained of anxiety and depression, relieved by 
lying down, listening to classical music, and/or taking a 
nap.  

The veteran denied experiencing suicidal ideation, visual 
hallucinations, and feelings of hopelessness, but reported 
having middle insomnia and irritability.  He reported that he 
had active interests and hobbies, but that he was unemployed.  

Upon mental status examination, the veteran was noted to be 
well groomed, with good hygiene.  He was also was alert, 
oriented, and cooperative, with appropriate behavior.  He was 
talkative, his mood was anxious, and he appeared to be tense 
and restless, with some memory problems.  

His speech was clear, relevant, and logical.  His affect was 
appropriate and normal in range, and his psychomotor activity 
was also normal.  There was no evidence of hallucinations, 
and his thought process was free of evidence of loose 
associations or flight of ideas.  

His thought content was paranoid, with occasional delusions, 
but his insight was fair.  His concentration was adequate and 
his abstract thinking and judgment were intact.  The 
diagnosis was that of paranoid schizophrenia.  

In a February 2001 rating decision, the RO assigned an 
increased, 70 percent disability evaluation for the service-
connected schizophrenia.  Subsequent to that decision, VA 
medical records dated February 1999 through February 2001 
were associated with the veteran's claims file.  

The psychiatry treatment notes relevant to the issue at hand 
are from the year prior to his claim for increase.  These 
records, dated from April 28, 1999 through December 16, 1999, 
indicate that the veteran related hearing voices, and that he 
stayed home and did household work and family activities, as 
he did not work.  He complained of anxiety, tension, 
depression, sleep disturbance, and auditory hallucinations.  

However, the veteran also reported that his current 
medications and daily routines allowed him to better monitor 
and control his symptoms, but that he still had auditory 
hallucinations.  He was alert, oriented and cooperative.  

VA medical records dated May 2001 through February 2003 were 
submitted in February 2003, and the veteran was afforded 
another VA examination in June 2003.  

The Board finds that, under 38 C.F.R. § 3.400(o)(2), April 
28, 1999 is the appropriate effective date for the grant of 
the 70 percent rating for the service-connected 
schizophrenia.  

This is because the evidence clearly indicates the RO 
received his claim for a higher rating for his psychiatric 
disorder on March 16, 2000.  See McColley v. West, 13 Vet. 
App. 553, 556-557 (2000) ("An award . . . is not contingent 
on the 'mailing' of the required evidence, but rather its 
'receipt' by VA.").  

And, more significantly, the medical evidence of record 
clearly demonstrates that the first evidence that his 
symptomatology of his schizophrenia had worsened, within one 
year prior to his claim, was on April 28, 1999.  

At that time, the veteran complained of experiencing anxiety, 
depression, auditory hallucinations, sleep impairment, and 
tension, such that his activities of daily living were 
limited to housework, even with medication, which is what the 
April 2000 VA examiner later confirmed.  

Likewise, during the time between the April 28, 1999 VA 
treatment and his April 2000 VA examination, veteran required 
the continuing care of a physician and medication to control 
his symptomatology due to his service-connected schizophrenia 
and his complaints remained consistent.  

Consequently, April 28, 1999, is the first date on which it 
can be factually ascertained that his schizophrenia had 
increased in severity, such that the veteran met the criteria 
for a 70 percent disability evaluation.  

This obviously is not quite retroactive to the effective date 
of his discharge from service, as requested by the veteran in 
his August 2005 statement.  But it still is considerably 
earlier than his current effective date of March 16, 2000.  

There simply is no basis for assigning an effective date 
earlier than April 28, 1999, as the effective date of the 
increase in benefits for the veteran is the earlier of the 
date of receipt of the claim for an increase or the earliest 
date it is factually ascertainable that an increase in 
disability occurred, if the claim is received within one year 
of that date.  




ORDER

An earlier effective date of April 28, 1999 is granted for 
the assignment of a 70 percent rating for the service-
connected schizophrenia, subject to the laws regulations 
governing the payment of VA compensation benefits.  



	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


